Citation Nr: 9924989	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
September 1984.  

In October 1984, the St. Louis, Missouri, Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for psoriasis.  The RO notified the veteran of that 
decision by letter dated October 30, 1984; she did not appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1998).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision from the Reno, Nevada, 
VA RO not to reopen the veteran's claim for service connection 
for psoriasis.  


FINDINGS OF FACT

1.  The RO denied service connection for psoriasis in October 
1984 and notified the veteran of that decision by letter 
dated October 30, 1984; she did not appeal.  

2.  Evidence received since the October 1984 rating decision 
includes medical evidence, which shows the veteran currently 
has chronic psoriasis.  

3.  There was no diagnosis of psoriasis at entry into active 
duty and the service medical records show that chronic 
psoriasis was manifested while in service.  


CONCLUSIONS OF LAW

1.  The evidence received since the October 1984 rating 
decision is new and material evidence; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  

2.  Psoriasis was incurred during active service.  
38 U.S.C.A. §§ 1131, 1132 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran underwent an enlistment exam in November 1980.  
The veteran denied a history of skin disease in her report of 
medical history.  The report of medical examination found her 
in normal health with no summary of defects or diseases.  
Physical examination showed the skin was normal.  

In February 1981, the veteran was referred to the dermatology 
clinic with complaints of psoriasis on her bilateral elbows 
and knees.  The dermatologist rendered a diagnosis of 
psoriasis in March 1981.  In September 1981, on examination 
at the dermatology clinic, the physician diagnosed moderate 
psoriasis vulgaris (PV).  At that time, a physician noted 
that the veteran had a long history of psoriasis, which was 
now flaring up.

An October 1981 clinical record stated that the veteran had a 
chronic medical skin condition which required special medical 
treatment available only at the 121 Evac Hospital near 
Yongsan.  Therefore, the veteran was transferred to the 
Yongsan area.  In December 1981 the diagnosis was mild-to-
moderate PV.  She had decreased scaling of the psoriatic 
plaques of extensor aspects of extremities, including dorsa 
of hands and feet.  The service medical records also show 
that she had psoriatic plaques on elbows, wrist, knees, and 
ankles and large red and dry areas noted on the elbows and 
hands.  

The veteran was also treated for PV in January, February, and 
March 1982.  In May 1982, the veteran was examined; the 
diagnosis was "treated psoriasis."  At that time, she 
complained of a 1-1/2 year history of psoriasis.  She was 
again treated for psoriasis in July 1982.  In November 1982, 
mild psoriasis was noted.  

In February 1983, the veteran requested a referral to a 
dermatologist because she had a history of psoriasis.  She 
was going to PLC next week and would be required to use 
camouflage paint on her face.  The veteran related that this 
caused her psoriasis to flare.  In March 1983, the veteran 
underwent examination at the dermatology clinic.  The 
diagnosis was psoriasis.  The physician noted a history of 
psoriasis and a past history of eruption on her face 
from camouflage paint.  The veteran had scaly papules and 
plaques on her elbows, arms and knees.  

The record does not include a discharge examination report 
and report of medical history.  

The veteran filed her original application for service 
connection for psoriasis in September 1984.  The veteran 
listed no post-service medical treatment.  

In October 1984, the RO denied service connection for 
psoriasis.  The RO held that the veteran's psoriasis 
preexisted active service and was not aggravated during 
active service.  The RO notified the veteran of that decision 
by letter dated October 30, 1984; she did not appeal.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998). 

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1131, 1132; 38 
C.F.R. § 3.304(b) (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  In the 
case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  See Vlasak v. 
West, U.S. Vet. App. No. 96-1230 (August 27, 1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

The October 1984 rating decision became final because the 
veteran did not file a timely notice of disagreement.  The 
veteran was notified of the rating decision on October 30, 
1984 and she did not file a notice of disagreement with the 
RO by October 30, 1985.  

The veteran has presented new evidence that was not in the 
record at the time of the October 1984 rating decision.  In 
1998, the veteran provided 1996 medical records and Medline 
and Arch Dermatol articles that were not of record in October 
1984.  This evidence is not cumulative because the record 
previously contained no post-service medical records or 
articles about tear gas 2-chlorobenzylidene or severe 
cutaneous reactions to self-defense sprays.  

The 1996 medical records are material because they help 
explain the nature and duration of the veteran's current 
disability.  However, the articles about tear gas and 
reactions to self-defense sprays are not material because the 
record does not show that the veteran was exposed to tear gas 
or to self-defense sprays or that her condition is the result 
of such exposure.  Therefore, the Board finds that the 1996 
medical records are new and material evidence.  

The claim must be reopened because the 1996 medical records 
which confirm the presence of chronic psoriasis, in 
connection with evidence previously assembled, are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

The Board finds that the 1996 medical records in conjunction 
with the previous evidence established a well grounded claim.  
First, the record shows that the veteran has a current 
disability of psoriasis.  The October 1996 examination note 
states that the veteran was seen for a "long outstanding 
history of psoriasis.  Currently, she is in a flare and has 
an eruptive bout on her entire body including her scalp."  
The remaining 1996 examination notes show continuing 
treatment for psoriasis.  

Second, the record shows that the veteran incurred chronic 
psoriasis while in service because there is no clear and 
unmistakable evidence demonstrating existence of psoriasis 
prior to service.  The veteran was presumed sound at 
enlistment because the examination report stated that the 
veteran was normal, and no skin disorders were noted.  The 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In addition, the 
veteran denied a history of skin diseases and stated that she 
was not treated for psoriasis prior to service.  

Although the RO's rating decision referred to a September 
1981 medical examination note that the veteran had a one year 
history of psoriasis and the January 1998 application listed 
onset in 1980, the veteran, as a lay person, was not 
competent to state whether any skin complaints she had prior 
to service were psoriasis.  While a lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu, supra. at 494-495.  Therefore, the veteran's 
statements that she had psoriasis starting in 1980 or for one 
year prior to September 1981 are not probative.  Finally, 
service medical records show that the veteran was repeatedly 
diagnosed with psoriasis while in service and that the 
psoriasis was chronic.  In October 1981, physician J.V. 
requested transfer of the veteran to the 121 Evac Hospital 
for daily phototherapy treatment of a "chronic medical skin 
condition."  

Third, the veteran has satisfied the Caluza nexus 
requirement.  Examiners described the psoriasis as a chronic 
skin condition and indicated in February and March 1983 that 
camouflage paint caused psoriasis to flare up.  The veteran 
also provided lay statements that she had been continuously 
treated for psoriasis from 1980 through 1998, and 1996 
medical records show ongoing treatment for a current 
disability of psoriasis.  Therefore, the Board concludes that 
the claim for service connection for psoriasis is well 
grounded.  

Although the Board is deciding the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The veteran's July 1998 statement claimed that 
she was currently receiving treatment at the Las Vegas VAMC.  
In addition, the 1996 medical records referred to Dr. S. 
Schreiber (DO), Dr. Safko and Dr. Stathakis.  The VA has a 
duty to assist because the record does not show that the RO 
requested or obtained the medical records from the Las Vegas 
VAMC and from all of these doctors.  

However, this case may be decided on the merits without the 
above-referenced missing records because the existing record 
establishes service connection.  The veteran's psoriasis is 
service connected because the record shows a diagnosis of 
chronic psoriasis in service and a present disability of 
psoriasis.  See 38 C.F.R. § 3.303(b); Vlasak, supra.  

For the foregoing reasons, the Board concludes that the 
veteran's current disability of psoriasis was incurred in 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 
3.303.  



ORDER

Service connection for psoriasis is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

